Name: Council Regulation (EEC) No 1110/89 of 27 April 1989 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  agricultural policy;  agricultural activity
 Date Published: nan

 29 . 4 . 89 Official Journal of the European Communities No L 118 / 1 I (Acts whose publications is obligatory) COUNCIL REGULATION (EEC) No 1110/89 of 27 April 1989 amending Regulation (EEC) No 1417/ 78 on the aid system for dried fodder specified in Article 5 of the said Regulation , should be increased from 1 May 1990 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1 1 17/ 78 of 22 May 1978 on the common organization of the market in dried fodder ( ! ), as last amended by Regulation (EEC) No 3996 / 87 ( z ), and in particular Article 6 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 141 7 / 78 ( 4 ) , as last amended by Regulation (EEC) No 2256 / 88 ( s ), stipulates a minimum protein content requirement for the granting of aid for dried fodder; whereas , to encourage improvement in the quality of the products in question , this minimum protein content, HAS ADOPTED THIS REGULATION: Article 1 In the first indent in point (b ) in the first subparagraph of Article 5 ofRegulation (EEC) No 1417 / 78 '14 % ' is replaced by '15% '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRIONUEVO PENA 0 ) OJ No L 142 , 30 . 5 . 1978 , p. 2 . ( 2 ) OJ No L 377 , 31 . 12 . 1987 , p . 35 ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p . 35 . ( 4 ) OJ No L 171 , 28 . 6 . 1978 ,' p . 1 . ( 5 ) OJ No L 199 , 19 . 7 . 1988 , p . 3 .